DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an Examiner’s statement of reasons for allowance: Applicant's claims presented 06/20/2021 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 1 and 13 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest an electronic device comprising: a display panel including a plurality of pixels; a display driver IC electrically connected with the display panel and configured to display contents using the plurality of pixels; a support structure disposed under one surface of the display panel, the support structure having an opening part formed therein through which a partial area of the one surface is exposed; a shielding structure disposed under at least part of the partial area of the display panel exposed through the opening part, the shielding structure being electrically connected with a ground area provided in the electronic device so as to block noise generated from the display panel driven by the display driver IC; and an ultrasonic sensor disposed under at least part of the shielding structure.

None of the references, either singularly or in combination, teach or fairly suggest an electronic device comprising: a housing; a display panel disposed in the housing, the display panel including a plurality of pixels; a support structure disposed under the display panel, the support structure having an opening part formed in a partial area thereof; an ultrasonic sensor configured to transmit and receive an ultrasonic signal passing through the display panel;
a shielding structure disposed in the opening part, the shielding structure being disposed between the display panel and the ultrasonic sensor, wherein the shielding structure contains a conductive material; and a ground area provided in the housing, wherein the shielding structure is electrically connected with the ground area.

U.S. Patent Application Publication 2017/0300736 A1 to Song et al. discloses electronic device 300 b that includes a display 160, a rear panel 190 including a digitizer 301, a fingerprint sensor 180, and a pressure sensor 320. The electronic device 300 b may further include a bracket or a battery. The display 160 may include an external protective layer 161, a first bonding layer 162_1, a polarizer layer 310, a second bonding layer 162_2, and a display panel 165. Further, the display 160 may include a display driving module 160 a_1, and may further 

U.S. Patent Application Publication 2017/0367679 A1 to Wang discloses ultrasonic device 10 that includes an ultrasonic sensor 15, a shielding layer 13 positioned on the ultrasonic sensor 15, a buffer layer 12 positioned on the shielding layer 13, a display panel 11 positioned on the buffer layer 12, and a frame 14. The frame 14 defines a space 101 to receive the 

However, none of the above teach or fairly suggest the electronic device as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622
1